Citation Nr: 1203898	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from December 2003 to April 2004.  He also had service with the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Travel Board hearing was held in May 2009 before the undersigned Veterans Law Judge, at the San Antonio, Texas VA satellite office.  A copy of the transcript of that hearing is of record.  

The issue on appeal was previously before the Board in April 2010 and February 2011 when it was remanded for additional evidentiary development.  The claim has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran has had bilateral hearing loss manifested by no greater than level II hearing acuity in the right ear and level II hearing acuity in the left ear.  See VA audiometric exam in 2005.  Most recently, upon VA audiometric exam in March 2011, the Veteran had bilateral hearing loss manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.  All audiometric reports, summarized in further detail below, to include audiometric evaluations in 2005, 2008, 2010, and 2011, correspond with a noncompensable rating.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met at any point throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2005, May 2008, and April 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, numerous VA audiometric examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

As requested in the Board's 2011 remand, the examiner provided the numeric audiometric test results and speech discrimination scores using the Maryland CNC Test, and the March 2011 VA examiner commented on the functional effects caused by the appellant's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds that the above-noted examination reports are, in totality, adequate for rating purposes.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans' experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2011).  Note: Based on the audiometric findings described below, neither of these provisions applies to the Veteran's situation.

Background

In an August 2003 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from February 18, 2003.  

In July 2005, the Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss.  

On the authorized audiological evaluation in November 2005, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
40
80
LEFT

30
30
45
85

The average pure tone threshold was 44 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

On the authorized audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
35
80
LEFT

20
15
35
80

The average pure tone threshold was 39 decibels in the right ear and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

The Veteran testified as to hearing difficulty at a personal hearing in May 2009.  Specifically, he had problem hearing his supervisor at work.  Hrg. tr. at pgs 3-7.  

On the authorized audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

20
20
35
80
LEFT

20
20
30
80

The average pure tone threshold was 37.5 decibels in the left ear and 38.75 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

The only analysis provided in the June 2010 examination report regarding the functional effects caused by the hearing loss is as follows: "EFFECT ON OCCUPATION: Significant effects" and a notation that there were no effects on usual daily activities.  The Board found that this answer did not fully describe the functional effects caused by the hearing loss.  A more complete narrative was required, and the Board requested that an examiner fully describe the functional effects caused by the hearing loss disability in the February 2011 remand.  

On the authorized audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
35
85
LEFT

20
20
35
85

The average pure tone threshold was 41.25 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

The examiner further opined that the Veteran's hearing loss did not render him unable to secure or maintain substantially gainful employment.  Sedentary employment, employment in a loosely supervised position, or employment requiring interaction with the public, were all feasible.  The examiner's rationale was that most occupations did not set physical requirements for hearing.  The Veteran's occupation as a mechanic did not normally have hearing loss requirements; therefore, his hearing loss did not render him unable to secure or maintain substantially gainful employment.  The examiner stated that his opinion was based on his interview of the Veteran, the evidence reviewed, and clinical expertise.  

Analysis

The foregoing evidence shows that for each of the pertinent audiometric tests of record, the Veteran's bilateral hearing loss warrants a noncompensable rating.  When applying the average pure tone threshold decibels and the Veteran's speech recognition to the applicable laws and regulations, such findings translate to level II hearing (bilaterally) at the time of examination in 2005.  Otherwise, on the subsequently conducted audiometric tests, the findings translate to level I hearing (bilaterally).  38 C.F.R. § 4.85, Table VI (2011).  For each of the exams, when combining the pure tone threshold averages and the speech recognition percentages, these levels of hearing impairment are contemplated by the noncompensable rating current in effect.  38 C.F.R. § 4.85, Table VII.  

The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his bilateral hearing loss to a degree which would result in a compensable rating.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  38 C.F.R. § 3.321(b) (2011).  His hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The most recent examiner noted that the Veteran experienced some difficulty in his work setting due to his hearing impairment, but noted that he was not precluded from working in most settings, to include that as a mechanic.  Nevertheless, the Board recognizes that the Veteran has testified that he has difficulty hearing his supervisor at work.  This is not inconsistent with the noncompensable evaluation currently assigned, as even a noncompensable evaluation contemplates some functional impairment.

The Board concludes that there is no evidence that the manifestations of the Veteran's service-connected bilateral hearing loss disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  As there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2011) are not met.  See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  

Based on the foregoing, the Veteran's bilateral hearing loss does not warrant a compensable evaluation for any period throughout the pendency of this appeal. As the preponderance of the evidence is against an increased evaluation, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


